889 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Maron Douglas SMOTHERMAN, Plaintiff-Appellant,v.Kenneth PACK;  Don Adamson;  Tom Hopkins, Defendants-Appellees.
No. 89-5751.
United States Court of Appeals, Sixth Circuit.
Nov. 15, 1989.

1
Before MERRITT, Chief Judge, WELLFORD, Circuit Judge, and ROBERT E. DeMASCIO, Senior District Judge*.

ORDER

2
This matter is before the court upon consideration of the appellees' motions to dismiss the appeal for lack of jurisdiction.  The appellant has failed to respond.


3
A review of the record indicates that on June 1, 1989, the magistrate entered a report and recommendation recommending that the civil rights action be dismissed as frivolous.  Appellant appealed on June 12, 1989, from the June 1, 1989, report and recommendation.


4
This court lacks jurisdiction in this appeal.  An order of a magistrate is not appealable unless the magistrate is given plenary jurisdiction pursuant to 28 U.S.C. Sec. 636(c)(1).    Tripati v. Rison, 847 F.2d 548 (9th Cir.1988) (per curiam);  McGraw v. Connelly, 838 F.2d 844, 848 n. 5 (6th Cir.1988);  Ambrose v. Welch, 729 F.2d 1084, 1085 (6th Cir.1984) (per curiam);  Trufant v. Autocon, Inc., 729 F.2d 308, 309 (5th Cir.1984) (per curiam).  The magistrate in the instant case was not given plenary jurisdiction.


5
It is ORDERED that the motions to dismiss be granted and the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 8, Rules of the Sixth Circuit.



*
 The Honorable Robert E. DeMascio, Senior District Judge for the Eastern District of Michigan, sitting by designation